Name: Council Regulation (EEC) No 1273/79 of 25 June 1979 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  agricultural activity
 Date Published: nan

 No L 161 / 14 Official Journal of the European Communities 29 . 6 . 79 COUNCIL REGULATION (EEC) No 1273/79 of 25 June 1979 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 2a (3) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3 ), as last amended by Regula ­ tion (EEC) No 1042/78 (4 ), lays down a margin within which the aid for skimmed-milk powder may be fixed ; whereas, in view of the criteria set out in the first paragraph of that Article , the limits of this margin should be increased , HAS ADOPTED THIS REGULATION : Article 1 The text of the first subparagraph of Article 2a (3) of Regulation (EEC) No 986/68 shall be replaced by the following : ' 3 . Aid for skimmed-milk powder shall be a minimum of 52 and a maximum of 64 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 169, 18 . 7 . 1968 , p. 4 . (4 OJ No L 143, 22 . 5 . 1978 , p. 11 .